






Citation:



R. v. Lehoux



Date:
20030107











2003 BCCA 19



Docket:



CA029090





Registry:  Vancouver





COURT OF APPEAL
  FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





Before:







The Honourable Mr. Justice Esson





January 7, 2003









The Honourable Madam Justice Southin













The Honourable Mr. Justice Hollinrake















Vancouver,
        B.C.













BETWEEN:





REGINA





RESPONDENT





AND:





RAYMOND MICHEL LEHOUX





APPELLANT






















R. Lehoux



Appellant
  appearing in person





W. Bansley



appearing
  for the (Crown) Respondent







[1]

ESSON, J.A.
:
  Mr. Lehoux is presently an inmate of a federal penitentiary.  He applied for statutory
  release and was granted parole on certain conditions with respect,
  particularly, to residency.  He refused to abide by those conditions and therefor,
  was not released.

[2]

He then brought proceedings in the nature of
habeas
  corpus
.  The application for
habeas corpus
was heard by Associate
  Chief Justice Dohm who, after hearing the matter, dismissed the application.  In
  doing so, he gave effect to the submission made on behalf of counsel for the
  Crown that there was no jurisdiction to deal with these issues on a
habeas
  corpus
application because there is provision in the statute, the
Corrections
  and Conditional Release Act
, for administrative proceedings which would
  allow these decisions to be reviewed.

[3]

Mr. Lehoux has appealed from that decision of
  the Associate Chief Justice.  We have reviewed the written statement which he
  has provided, and have heard from him.  We are left in no doubt that the
  decision of the Associate Chief Justice was right and that the appeal must
  be dismissed.

[4]

I would dismiss the appeal.

[5]

SOUTHIN, J.A.
: I
  agree.

[6]

HOLLINRAKE, J.A.
:
  I agree.



"The Honourable Mr. Justice Esson





